Citation Nr: 1826090	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected residuals of spinal meningitis with bipolar disorder prior to October 27, 2011.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 1, 2016.  


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Prior to October 27, 2011, the Veteran's residuals of spinal meningitis with bipolar disorder has been manifested by occupational and social impairment with deficiencies in most areas, including work, family and interpersonal relations, judgment, thinking, and mood, due suicidal ideation, fluctuating moods from depression to rage episodes, impaired impulse control, neglect of personal appearance, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, but his symptoms have not resulted in a total impairment in occupational and social functioning.

2.  Prior to October 27, 2011, the Veteran's service-connected residuals of spinal meningitis with bipolar disorder did not prevent him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2011, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 8019-9432 (2017).

2.  The criteria for a TDIU have been met prior to October 27, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected residuals of spinal meningitis with bipolar disorder is rated 70 percent disabling, effective from October 6, 1970, the date he first filed a claim seeking service connection for meningitis.  See March 2017 rating decision.  

This appeal arises from a claim received on April 16, 2008, in which the Veteran sought to establish service connection for meningitis and bipolar disorder.  

In February 2018, the RO awarded a 100 percent rating for the Veteran's service-connected residuals of spinal meningitis, including bipolar disorder, effective October 27, 2011.  The RO also awarded entitlement to TDIU from that date.  

Schedular Rating

The Veteran's service-connected residuals of spinal meningitis, including bipolar disorder, is rated 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 8019-9432.  

The Veteran has asserted that he is entitled to a 100 percent rating from April 16, 2008 because, since that date, his symptoms have fit squarely within the symptoms specifically contemplated for that rating under DC 9432 and have resulted in a total social and occupational impairment.  See January 2018 statement from Veteran's attorney.  

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

After reviewing the lay and medical evidence of record, the Board finds the Veteran's residuals of spinal meningitis with bipolar disorder does not warrant a rating higher than 70 percent prior to October 27, 2011, as his disability did not result in a total social and occupational impairment prior to that date.  

The evidence dated since April 2008 shows that the Veteran's disability has been manifested by serious symptoms.  He has been shown to have wildly fluctuating moods which range from desperately depressed to incredible rage episodes with manic-like symptoms.  During his rage episodes, the Veteran has increased energy and feels invincible but, during his depressive episodes, he experiences significant suicidal ideation.  In this regard, the evidence shows he has often reported that he wishes he were dead but he has also denied having suicidal ideation and has reported that he does not have a plan or intent to commit suicide because of his children.  See e.g., October 2008 VA examination report; VA treatment records dated February 2008, May 2009, and June 2010.  Notably, the evidence shows that, since October 2011, the Veteran has endorsed having chronic, daily thoughts of suicide.  See e.g., VA treatment records dated December 2015 and May 2016.  

The evidence also shows the Veteran has consistently reported having audio or visual hallucinations, which he describes as feeling a presence in the room and hearing a demon scream his name and laugh at him.  In June 2008, he reported that these hallucinations occur "sometimes" and "on rare occasions."  He has also reported feeling paranoid, as he feels like people want to take something from him and are out to get him, but he has also denied having paranoid ideation or delusions on other occasions.  See e.g., October 2008 VA examination report; VA treatment records dated March and September 2009.  He has also endorsed having racing thoughts and panic attacks.  Otherwise, however, the Veteran's thought process is reported as clear, logical, goal-directed, and coherent with relevant and appropriate thought content.  See e.g., October 2008 VA examination report; VA treatment records dated April 2008, April 2009, June 2010, and September 2011.  

The Veteran has a history of impaired impulse control with irritability and anger management problems.  He has a history of domestic violence with each of his three wives but there is no evidence of any violent outbursts during the appeal period, although he has consistently reported having thoughts of hurting others.  Indeed, despite his fluctuating mood and impaired impulse control, there is no evidence showing he consistently demonstrated inappropriate behavior prior to October 2011.  In this regard, the Board notes the Veteran reported that he considered taking a gun to work on one occasion in response to hearing that his co-workers brought weapons to work but there is no evidence that he actually brought the gun to work, as well as no other evidence showing he has manifested grossly inappropriate behavior.  Nevertheless, the evidence shows the Veteran's judgement and insight are variously but consistently described as fair, partial, and limited.  See e.g., October 2008 VA examination report; VA treatment records dated 2008, September 2009, June 2010, and September 2011.  

The Veteran has consistently been oriented in all spheres and, while his speech was occasionally described as over-productive, tangential, and pressured, his communication skills are generally described as within normal limits.  See e.g., VA treatment records dated June 2008, April 2009, May and September 2009, March 2010, and March 2011.  His hygiene and grooming are variously described as good and fair but he is otherwise shown to be able to perform activities of daily living.  See e.g., October 2008 VA examination report; VA treatment records dated April 2008, September 2010, and September 2011.  

The evidence shows that, as a result of the Veteran's symptoms, he experiences a social and occupational impairment.  Indeed, he has reported frequently feeling isolative and avoidant, with few friendships and difficulty getting along with others, including his wife.  However, the Veteran has remained married to his third wife throughout the appeal period and maintains relationships with his children and grandchildren.  See e.g., December 2009 VA treatment record.  

The Veteran has also reported having chronic problems with authority figures, his co-workers, and supervisors.  In this regard, the evidence shows the Veteran has a life-long pattern of repeated job loss and episodes of unemployment.  During the October 2008 VA examination, he reported that he has never held a job for more than a few months due to his symptoms.  See also April 2008 VA treatment record.  Indeed, the October 2008 VA examiner noted the Veteran has always been able to obtain a job due to his skillset but acknowledged that he has problems keeping a job.  While the Veteran has had an intermittent work history since service, he remained employed from October 2007 until October 2011 when he retired.  In this regard, the evidence reflects that he worked part-time on an on-call, seasonal or intermittent basis due to the nature of his job.  See e.g., November 2010 VA treatment record; VA 21-4192 Request for Employment Information in Connection with Claim for Disability dated October 2013.  Even with his difficulty working with others and history of problems with co-workers and supervisors, there is no evidence or allegation that he ever received disciplinary action, including termination, as a result of his symptoms.  Indeed, the evidence does not reflect a total occupational impairment prior to October 27, 2011, as he remained employed during that time.  

Based on the foregoing, the Board finds that, prior to October 2011, the Veteran's spinal meningitis with bipolar disorder was manifested by serious symptoms, including suicidal ideation, fluctuating moods from depression to manic symptoms, impaired impulse control, neglect of personal appearance, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Veteran's symptoms are shown to have resulted in deficiencies in most areas, including work, family and interpersonal relations, thinking, and mood.  However, a total social or occupational impairment is not shown by the evidence.  

The evidence does not show he demonstrated gross impairment in thought processes and communication, grossly inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or severe memory loss prior to October 27, 2011.  The Board notes that, while the Veteran consistently reported having suicidal thoughts and endorsed having thoughts of hurting others, these symptoms were not of the frequency or duration prior to October 2011 to rise to the level of creating a persistent danger of hurting himself or others.  Additionally, even with the evidence showing he has consistently experienced hallucinations, the Veteran demonstrated an ability to consistently maintain employment prior to October 2011 and, as noted, he remained married and maintained relationships with his immediate family.  

Therefore, the Veteran's symptoms were severe and more nearly approximated the level of disability contemplated by a 70 percent rating under General Rating Formula for Mental Disorders, but no higher, as his disability has been manifested by a variety of symptoms that resulted in deficiencies in most areas, without evidence of a total social and occupational impairment.  

This finding is supported by the GAF scores assigned throughout the pendency of this appeal.  In October 2008, his GAF score was 40, which is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In September 2009, his GAF score was 70, which is reflective mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  The Board acknowledges that GAF scores were not consistently reported in the evidence dated prior to October 2011 and the reported GAF scores represent a significant difference of impairment, which is consistent with the evidence showing the Veteran's symptoms fluctuate in severity.  However, the Board finds even the lowest reported score of 40 is consistent with no higher than a 70 percent rating, as it contemplates major impairment in several areas but not a total impairment as would be reflected by a score lower than 30.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the award of a rating higher than 70 percent is not warranted for the Veteran's service-connected residuals of spinal meningitis with bipolar disorder prior to October 27, 2011.  As a result, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  


TDIU

As noted, the Veteran has been awarded a TDIU, effective October 27, 2011.  However, he has asserted that he is entitled to TDIU from April 16, 2008 because he has met the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) and has been unemployable since that date.  

As an initial matter, the Board notes the Veteran has, in fact, met the schedular criteria for entitlement to TDIU under 38 C.F.R. § 4.16 (a) since (and before) April 16, 2008, as his service-connected residuals of spinal meningitis with bipolar disorder has been rated 70 percent disabling.  However, the preponderance of the evidence does not reflect that the Veteran's service-connected disability rendered him unemployable at any time prior to October 27, 2011.  

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340 (a).  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment, such as a family business, to self-employment, to odd jobs, or to a sheltered workshop.  

In this case, the evidence shows the Veteran received his GED and attended trade school for three years, including doing a masonry apprenticeship.  See March 2011 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation; October 2013 VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  After service, the Veteran worked in masonry from 1979 to 2006.  He also worked as a forklift operator from October 2007 until he retired in October 2011.  The evidence reflects that his employment as a forklift operator was a part time job and due to the nature of his job, he worked on an on-call, seasonal or intermittent basis.  See e.g., November 2010 VA treatment record; VA 21-4192 Request for Employment Information in Connection with Claim for Disability dated October 2013.  Nevertheless, the Veteran reported that he worked approximately 10 hours a day, three days a week, and earned $21.95 an hour.  See January 2013 SSA Disability Report.  

The Veteran has not alleged, nor does the evidence reflect, that his part-time earnings were marginal in nature; nor is there any indication or allegation that he worked in a protected environment due to his service-connected disability.  

Instead, the Veteran has asserted that he is entitled to a TDIU prior to October 27, 2011 because he has been unemployable, as reflected by his inability to keep a job since April 2008.  The Board acknowledges the Veteran has had an intermittent work history since service but he has remained employed, albeit on a part-time basis, since October 2007 and any periods of unemployment were due to the nature of his job, which is shown to be an on-call, seasonal, or intermittent basis.  There is no competent evidence showing the Veteran did not work prior to October 2011 or that the work he performed during that time was marginal or in a protected environment.  

Therefore, even considering the severity of his disability, the evidence does not show the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected residuals of spinal meningitis with bipolar disorder prior to October 27, 2011.  



ORDER

A rating in excess of 70 percent for service-connected residuals of spinal meningitis with bipolar disorder, prior to October 27, 2011, is denied.  

A TDIU prior to October 27, 2011, is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


